Order entered June 26, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00556-CR

                           JASON ALLEN SKINNER, Appellant

                                                V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F12-00955-M

                                          ORDER
        On June 11, 2015, the Court granted appellant an extension until September 1, 2015 to
file his pro se response to the Anders brief filed by counsel. We now have before us appellant’s
June 25, 2015 motion to dismiss the motion to withdraw as counsel filed in connection with the
Anders brief. We DENY appellant’s motion to dismiss the motion to withdraw. Appellant’s pro
se response remains due by September 1, 2015.
       We DIRECT the Clerk to send copies of this order to Valencia Bush and the Dallas
County District Attorney’s Office.
       We DIRECT the Clerk to send a copy of this order, by first-class mail, to Jason Skinner,
TDCJ No. 1929580, Ware Unit, 1681 F.M. 3525, Colorado City, Texas 79512.

                                                     /s/   ADA BROWN
                                                           JUSTICE